STRAUP, J.
(concurring.)
I concur with the conclusion reached by the Chief Justice that the deed was properly admitted in evidence as an admission of the defendant that he and Grace D. Greene were husband and wife, and that they bore such a relation to each other j that it was inadmissible as a declaration of Grace D. Greene; and that, had a proper request been made, the court should so have instructed the jury. I, however, do not concur with the remark that such an admission of the defendant could only be considered by the jury “in connection with evidence of cohabitation and repute,” etc. The effect of such an admission, the weight to be given it, and whether it is sufficient or insufficient to authorize a finding, of the jury that the defendant was a married man is not now before us. All we are called upon to decide is, was the evidence properly admitted? The test of its admissibility cannot be made to depend upon the question of its sufficiency.
-I also concur in a reversal of the judgment because of the remarks of the court in passing on the motion to direct a verdict. I think, however, that it is entirely proper for a court in the presence of the jury to state its reasons for a ruling. And, as the claim was made that the evidence was insufficient to show that the defendant was a married man, I think the court could properly have called attention to the evidence which the court thought bore on the question, and could have expressed his opinion on such evidence so far as it was neees-*503sary to explain tbe ruling. The remarks, however, went beyond this. They were unnecessary to explain the ruling. They were expressions of an opinion as to the weight and effect of the evidence referred to, the conclusion that ought to be drawn from it, and an indirect intimation of the court’s belief as to the defendant’s guilt. For these reasons I think they were improper.